Citation Nr: 0925779	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-25 045	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Aid and Attendance benefits for the 
Veteran for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1948 to April 
1954.  The Veteran died in May 2005.  The appellant is the 
Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and July 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The appellant testified before the undersigned via video 
teleconference in April 2009.  A transcript has been 
incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The Veteran died in May 2005.  His death certificate listed 
the cause of death as emphysema, with diabetes mellitus given 
as a significant condition that contributed to death.

Upon review of the claims file the Board notes that the 
appellant was never provided notice as to what disabilities 
the Veteran had been awarded service connection.  While the 
Board is mindful that the United States Court of Appeals for 
Veterans Claims' (Court) decision Hupp v. Nicholson, 21 Vet 
App. 342 (2007), was not issued until well after the 
appellant had submitted her substantive appeal, the Board 
notes that even during the processing of her claim seeking 
service connection for the cause of the Veteran's death, 
there was no articulation of the Veteran's service-connected 
disabilities.  As the appellant submitted her February 2006 
notice of disagreement, she only referred to the disability 
at issue as a "lung disorder."  The Board finds that the 
appellant was not have been informed of the requirements set 
forth in Hupp; thus, additional development is needed.  The 
record is also devoid of notice set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Further, the appellant noted in her February 2006 statement 
that the Veteran had told her he may have been exposed to 
ionizing radiation when he cleaned planes while in service.  
The RO informed the appellant via a July 2006 statement of 
the case and the January 2009 supplemental statement of the 
case that emphysema was not a disease listed by statute as 
one which carried presumption of service connection.  However 
the Board notes that service connection still may be 
established directly if a medical condition does not carry 
regulatory presumption.  When a Veteran is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  38 
C.F.R. § 3.303(d) (2008).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The Board notes that the appellant's claim for any accrued 
benefits due to the Veteran for his aid and attendance claim 
(pending at his death) hinges on whether the emphysema and 
diabetes mellitus which caused his death are found to be 
service connected.  As such, that claim will be remanded 
along with the cause of death claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the appellant has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) 

Also, the VCAA notice must include (1) a 
statement of the conditions for which a 
veteran was service-connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition, 
and (3) an explanation of the evidence and 
information required to substantiate the 
claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  Contact the service department, or any 
other appropriate agency, and obtain the 
Veteran's personnel records, if any.  If 
such reports are not available, a negative 
response should be documented in the 
record. 

3.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death, to include 
consideration of whether the Veteran's 
emphysema and diabetes mellitus may be 
granted service connection on a direct 
basis as a result of the Veteran's alleged 
exposure to ionizing radiation.  Also, 
readjudicate the claim for accrued 
benefits for aid and attendance.  If the 
benefits sought in connection with the 
claims remain denied, the appellant and 
her representative should be provided with 
an appropriate Supplemental Statement of 
the Case and given the appropriate time 
period within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


